Title: From George Washington to Joseph Anthony, 17 March 1799
From: Washington, George
To: Anthony, Joseph



Sir
Mount Vernon March 17th 1799

I have, lately, received from John Trumbull Esqr. (now in London) four setts of the Battle of Bunkers Hill, and death of General Montgomery; for which I subscribed, & am ready to pay; if I knew who was authorised to receive what is due thereupon.
Conceiving it most likely that his brother, Governor Trumbull, was so empowered, I wrote to him on the subject, but received for answer that he was not. He added, however, that he thought it probably you might be so; being of opinion that it was not his brother’s wish that the Subscribers should remit the amount of their Subscriptions to him, in London. If the Govr is right in this conjecture, be so good as to inform me, and what I owe on this account; as I have entirely forgot the terms of the Subscription. I am—Sir Your Very Hble Servant

Go: Washington

